Citation Nr: 1010276	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-40 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel












INTRODUCTION

The appellant served on active duty from January 1962 to July 
1965.  The appellant's Military Occupational Specialty (MOS) 
during his time in service was single engine aircraft 
mechanic.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim of entitlement to service connection for 
tinnitus.

Though the appellant indicated that he wished to participate 
in two Travel Board hearings, he failed to report to these 
proceedings in December 2009 and February 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the present case, the appellant has established that he 
currently suffers from tinnitus.  See VA Medical Center 
(VAMC) treatment records, March 28, 2004 and March 10, 2005; 
Private Treatment Record, Y.R., M.D., November 4, 2004.  
Accordingly, the appellant has satisfied element (1) under 
Hickson, current diagnosis.  See Hickson, supra.

Review of the appellant's service treatment records indicates 
that upon entry into service, the appellant had no complaints 
of or treatment for any disability pertaining to the ears.  
See Standard Forms (SF) 88 & 89, Service Enlistment 
Examination Reports, December 4, 1961.  During the 
examination associated with the appellant's application for 
helicopter school, the examiner noted the appellant suffered 
from sinus headaches but had no history of ear infections.  
See SF 89, Application for Helicopter School Examination 
Report, March 12, 1963.  However, in October 1964, the 
appellant was seen with complaints of right ear pain.  Upon 
physical examination, the appellant's right ear was noted to 
be red and swollen and the examiner was unable to see the 
tympanic membrane.  The impression was external otitis.  See 
Service Treatment Record, October 14, 1964.  In November 
1964, during an examination for separation or reenlistment, 
the appellant complained of ear, nose or throat trouble.  See 
SF 89, Service Separation/Reenlistment Examination Report, 
November 6, 1964.  Upon the appellant's separation from 
service in June 1965, he did not report any further ear 
complaints and his ears were considered normal.  See SF 88 & 
89, Service Separation Examination Reports, June 4, 1965.  
The Board finds that the appellant has arguably met element 
(2) under Hickson regarding evidence of disease or injury in 
service.  
Though the appellant has submitted medical evidence in 
support of his claim, neither the VAMC treatment records nor 
the private treatment records received from Y.R., M.D. 
specifically address whether or not the appellant's currently 
diagnosed tinnitus is the result of his time in active duty 
service.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Similar to the facts of the present claim, the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Accordingly, the appellant must be scheduled for a 
VA audiological examination to determine the nature and 
etiology of his tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to schedule the 
appellant for a VA audiological 
examination with an appropriate expert.  
The VA examiner should thoroughly review 
the appellant's claims file as well as a 
copy of this REMAND in conjunction with 
the appellant's examination and note 
this has been accomplished in the 
examination report.  Thereafter, the VA 
examiner should determine the likely 
nature and etiology of the appellant's 
currently diagnosed tinnitus.  The VA 
examiner is requested to determine 
whether it is at least as likely as not 
that the appellant currently suffers 
from tinnitus as a result of his time in 
active duty service.  Specifically, the 
VA examiner should address the 
following:


(A)  State whether it is at least as 
likely as not the appellant's MOS as a 
single engine aircraft mechanic in 
service caused the appellant's current 
tinnitus.  Please address the November 
4, 2004 statement of Y.R., M.D., which 
attributed the appellant's current 
bilateral hearing loss to service, in 
providing this opinion.  Please provide 
a full explanation with any opinion 
rendered.

(B)  State whether it is at least as 
likely as not that the appellant's 
diagnosis of external otitis in service 
caused the appellant's current tinnitus.  
Please provide a full explanation with 
any opinion rendered.

It would be helpful if the VA examiner 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
Supplemental Statement of the Case should 
be provided to the appellant.  After he 
has had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


